Citation Nr: 1442757	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-19 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for an innocently acquired psychiatric disorder other than depression, but to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and son-in-law



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1943 to December 1945.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The scope of a mental health disability claim includes any mental health disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board notes that while the Veteran is also shown to have a diagnosis of depression, this disorder does not fall within the scope of Clemons since service connection for this disorder was also adjudicated, but the Veteran did not appeal the denial of the claim.

A local hearing before a Decision Review Officer (DRO) was held in June 2011; a transcript of this hearing is associated with the claims file.

In May 2014, a videoconference hearing was held with the undersigned; a transcript of this hearing is located in VA's electronic claims processing system ("Virtual VA").  During the hearing, it was agreed that the record would be held open in abeyance for 60 day to allow the appellant an opportunity to submit a medical nexus opinion for his psychiatric disorder.  The abeyance period has expired without any additional evidence being received.

The issue of service connection for dementia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's solar keratosis is at least as likely as not related to sun exposure during the Veteran's military service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for solar keratosis have been met.  38 U.S.C.A. §§ 1110, 5107, 1154(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Since the Board is fully granting this claim, there is no need to discuss whether there has been compliance with the VCAA because an error in satisfying any of these duties is nonprejudicial, i.e., harmless.  38 C.F.R. § 20.1102 (2013).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Legal Criteria and Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Cosman v. Principi, 3 Vet. App. 503, 505 (1992). 

In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent. See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the third and final step, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends he has a skin disorder that is related to his military service.

The Veteran's service personnel records show he served in the Navy as a signalman.  

Although his service treatment records are silent for any skin complaints, findings, or diagnosis, the Veteran testified that he was mostly at sea and out on the deck as a signalman while in service, so he received a lot of sun exposure.  See page 11 of the hearing transcript.  His post-service employment involved indoor work at a garage and soda plant.  See page 12 of the hearing transcript.  Leisure activities such as fishing and some hunting.  See pages 12 and 13 of the hearing transcript.

Dr. J. S. a physician who has treated the Veteran since 1997, stated the Veteran has two chronic skin conditions, solar keratosis, and severe eczema.  Solar keratosis is manifested by precancerous lesions that would evolve into squamous cell carcinoma of left untreated.  See May 2009 physician's statement.

On October 2010 VA examination, solar keratosis was diagnosed and the physician noted the condition is associated with the cumulative effect of sun exposure.  However, the examiner opined it is not caused by the Veteran's service.  The rationale was that the Veteran was 85 years old and had a lifetime of sun exposure.  No single event can be shown to cause solar keratosis.  The physician also noted the Veteran did not complain of or seek care for or treatment for a skin condition during service.  He also did not seek treatment after service until decades after his service, so the conclusion was that the keratosis was caused by a lifetime of sun exposure.

A supplemental VA opinion was obtained in July 2011 in which a different physician agreed with earlier VA examiner's opinion and rationale.

In support of the Veteran's claim, Dr. J. S. offered opinions in  February 2010 and January 2014.  He noted the Veteran was exposed to a considerable amount of sun during service during World War II and due to long hours without photo protection, he believed the Veteran's skin received quite a bit of ultraviolet light damage during service.  He added there was certainly no way of determining how much additional ultraviolet light he received in the decades after service, but he certainly experienced some cutaneous damage when he was in the South Pacific.  Since his discharge, the Veteran's outdoor exposure was limited to hunting in the fall and winter and occasional athletic activities outside.  The Veteran has also been very compliant by wearing long-sleeve shirts, hats, and sunscreen.  He essentially opined that due to the amount of sun exposure he had in service, the Veteran's current dermatologic problems are at least as likely as not related to sun damage in service. 

The physicians who provided medical opinions in favor of and against the claim agreed that the Veteran's keratosis is related to sun exposure; where they differ is on whether it is related to in-service  sun exposure.  While it is apparent that the Veteran has had a lifetime of sun exposure, the VA physician's place undue emphasis on the Veteran's current age when in fact the evidence indicates the keratosis has been present for many years.  They also do not address the impact of excessive sun exposure during service versus far less direct exposure after service.  Furthermore, the VA physicians indicate the keratosis is the result of a cumulative effect and not any one event, neither address how the cumulative effect during the period of service may be play a role in the subsequent skin disorder.  Therefore, while the VA physicians reviewed the claims file, the Board finds their opinions possess less probative value because they are overly broad and do not fully account for the impact of the Veteran's in-service sun exposure.

The Veteran's private physician did not review the claims file and relied heavily on the Veteran's reported history; however, this does not reduce the probative value on the medical opinion.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court made clear that the Board may not disregard a favorable medical opinion solely on the rationale that it was based on a history given by the Veteran.  Rather, as the Court explained further in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  When deciding claims, the Board has to make an express credibility finding regarding lay evidence, such as testimony and statements the Veteran proffers.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Here, the Board finds the Veteran is competent to report the level of sun exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  His testimony regarding excessive sun exposure in service is credible, particularly in light of his military occupational specialty (MOS).  Credibility is a factual determination as to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Ultimately, his testimony and statements are probative.

The private opinion is found more probative due to a stronger more thoughtful rationale.  In this regard, the physician in essence acknowledged post-service sun exposure existed, but also indicated there was also some skin damage as a result of the significant amount of sun exposure during service and that this contributed to the Veteran's current keratosis.  Thus, the physician adequately discussed the impact of the in-service sun exposure within the larger picture of a life time of sun exposure.

In considering both the lay and medical evidence presented, the Board finds that evidence in favor of the claim is at least of not more probative than the evidence against the claim.  Thus, under VA law, the claimant must prevail.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the Board finds that, with application of the doctrine of reasonable doubt, service connection for solar keratosis is warranted. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for solar keratosis is granted.



REMAND

The record indicates there are outstanding VA treatment records relative to the claimed psychiatric disorder that have not been associated with the claims file.  Since records generated and maintained by VA are constructively in the file, even if not physically, these records must be obtained.  38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all VA mental health records, including those from the memory disorder clinic, prior to October 2008.

2.  Upon receipt of those records, determine if any additional development is needed.

3.  Then readjudicate the claim in light of this and all other evidence of record.  If the claim continues to be denied, provide the Veteran and his representative a supplemental statement of the case and give them opportunity to respond to it before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


